          Case 1:20-cv-00034-ADA Document 69 Filed 06/02/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


ANCORA TECHNOLOGIES, INC.,                       §
           Plaintiff,                            §
                                                 §            CIVIL NO. 1-20-CV-00034-ADA
v.                                               §
                                                 §
LG ELECTRONICS, INC., LG                         §
ELECTRONICS U.S.A., INC.,                        §
SAMSUNG ELECTRONICS                              §
AMERICA, INC., SAMSUNG                           §
ELECTRONICS CO., LTD.,                           §
             Defendants                          §



                    FINAL CLAIM CONSTRUCTIONS OF THE COURT

       The Court provided preliminary constructions on May 28, 2020. The Court held a claim

construction hearing on May 29, 2020, in which the Court heard argument on the following

claim terms: (1) the Order of the Claim 1 steps; (2) “license” / “license record”; (3) “using an

agent to set up a verification structure in the erasable, non-volatile memory of the BIOS”; (4)

“set up a verification structure”; and (5) “acting on the program according to the verification.”

ECF No. 66. After careful consideration of the parties’ briefs, oral argument, and the applicable

law, the Court enters its final constructions for each term as shown below.

Claim Term                        Court’s Final Construction

Claims 1, 3, 7, 9, 12, 16
“non-volatile memory”             “memory whose data is maintained when the power is
                                  removed or voltage is too low”




                                                 1
            Case 1:20-cv-00034-ADA Document 69 Filed 06/02/20 Page 2 of 5




Claim Term                    Court’s Final Construction

Preamble
“license”                     The portion of the preamble reciting “a method of
                              restricting software operation within a license . . . .” is
                              non-limiting, and the term “license” does not need to
                              be construed.



Claim Term                    Court’s Final Construction

Claims 1, 3, 6, 8-9, 14, 16
“license record”               “data associated with a licensed program with
                              information for verifying that licensed program”




Claim Term                    Court’s Final Construction

Claims 1,6,9,11
“volatile memory”             Plain and ordinary meaning wherein the plain and
                              ordinary meaning is “memory whose data is not
                              maintained when the power is removed”1
                              1
                                Footnote not for the jury. “For the corner case where
                              the hard disk drive is used as virtual RAM, the data is
                              not accessible by normal means after the power is
                              removed.”


Claim Term                    Court’s Final Construction

Claims 1,3,7,9,12,16
“BIOS”                        Plain and ordinary meaning wherein the plain and
                              ordinary meaning is “An acronym for Basic Input /
                              Output System. It is the set of essential startup
                              operations that begin to run automatically when a
                              computer is turned on, which test hardware, starts the
                              operating system, and support the transfer of data
                              among hardware devices”




                                              2
         Case 1:20-cv-00034-ADA Document 69 Filed 06/02/20 Page 3 of 5




Claim Term                      Court’s Final Construction

Claims 1
“non-volatile memory of the     This term does not require construction.
BIOS [Plaintiff]

“memory of the BIOS’
[Defendant]




Claim Term                      Court’s Final Construction

Claims 1 ,3, 6, 9-10, 14, 16
“program”                        “a set of instructions that can be executed by a
                                computer”


Claim Term                      Court’s Final Construction

Claims 1, 6
“selecting a program residing   Plain and ordinary meaning
in the volatile memory”




Claim Term                      Court’s Final Construction

Claims 1
“using an agent to set up a     Plain and ordinary meaning, wherein the plain and
verification structure in the   ordinary meaning “agent” is “a software program or
erasable, non-volatile memory   routine”
of the BIOS”




                                               3
          Case 1:20-cv-00034-ADA Document 69 Filed 06/02/20 Page 4 of 5




Claim Term                       Court’s Final Construction

Claims 1,3,7,14
“set up a verification           “establishing or certifying the existence of a pseudo-
structure”                       unique key and establishing at least one license-record
                                 location”1
                                 1
                                   Footnote not for the jury. “Establishing at least one
                                 license-record location” may include the steps of
                                 “forming a license-record by at least partially
                                 encrypting the contents used to form a license-record
                                 with other predetermined data contents, using at least
                                 part of the pseudo-unique key; and storing the
                                 encrypted license-record”


Claim Term                       Court’s Final Construction

Claims 1,9, 16
“verifying the program using     “confirming whether a program is licensed using at
at least the verification        least the verification structure”
structure


Claim Term                       Court’s Final Construction

Claims 1,10
“acting on the program           Plain and ordinary meaning, wherein the step of
according to the verification”   “acting on the program” may include, but is not limited
                                 to, “restricting the program's operation with
                                 predetermined limitations, informing the user on the
                                 unlicensed status, halting the operation of the program
                                 under question, and asking for additional user
                                 interactions.”




                                                4
          Case 1:20-cv-00034-ADA Document 69 Filed 06/02/20 Page 5 of 5




Claim Term                             Court’s Final Construction


Order of the Claim 1 Steps             Use of the verification structure, as described in
                                       Limitation 3, cannot complete until the “set up a
                                       verification structure” step has completed, as described
                                       in Limitation 2. “Acting on the program according to
                                       the verification,” as described in Limitation 4, cannot
                                       complete until the “verifying the program” is
                                       completed as described in Limitation 3. The “selecting
                                       a program residing in the volatile memory” as
                                       described in Limitation 1 can occur at any time.1


Claim Term                             Court’s Final Construction

Claim 7
“first non-volatile memory             Plain and ordinary meaning
area of the computer”

The Parties agreed to the following claim constructions:
Claim Term                       Court’s Final Construction

“a computer including an               This portion of the preamble is limiting
erasable, non-volatile memory
area of the BIOS of the
computer, and a volatile
memory area”
“using the key”                        “using a pseudo-unique key”


SIGNED this 2nd day of June, 2020.




                                            ALAN D ALBRIGHT
                                            UNITED STATES DISTRICT JUDGE


1

    •   Limitation 1 = “selecting a program residing in the volatile memory”
    •   Limitation 2 = “using an agent to set up a verification structure in the erasable, non-volatile memory of the
        BIOS, the verification structure accommodating data that includes at least one license record.”
    •   Limitation 3 = “verifying the program using at least the verification structure from the erasable non-volatile
        memory of the BIOS,” and
    •   Limitation 4 = “acting on the program according to the verification”

                                                         5
